Citation Nr: 0702137	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-11 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to July 
2002.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the veteran's file 
was transferred to the RO in Baltimore, Maryland.

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in September 2004.

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
January 2005.  


FINDING OF FACT

The veteran has loss of erectile power but there is no 
evidence of penile deformity.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code (DC) 
7522 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notices in 
December 2003, January 2005 and December 2005, after the 
initial adjudication of his claim in the August 2002 rating 
decision at issue.  But in Pelegrini II, the Court clarified 
that in these type situations, where the veteran did not 
receive VCAA notice until after the initial adjudication of 
his claim, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew, as if that 
initial decision was not made.  Rather, VA need only ensure 
the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  The Court 
more recently addressed what must occur when there are these 
type timing errors in provision of the VCAA notice, to avoid 
unduly prejudicing the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Here, the RO readjudicated the claim 
and sent him supplemental statements of the case (SSOC) in 
March 2004 and July 2006, following the VCAA notice 
compliance actions.  He was provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the notice.  His representative submitted written 
argument on his behalf in December 2006.  Therefore, there is 
no prejudice to the veteran because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the January 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in the July 
2006 SSOC, including as it relates to the downstream 
effective date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records, and reports of VA examinations.  In a June 2006 
letter, the RO notified the veteran that attempts to obtain 
records from the National Personnel Records Center (NPRC), 
the National Naval Medical Center (NNMC) and the Baltimore VA 
Medical Center (VAMC) were unsuccessful.  The NPRC responded 
that the veteran's records had not been retired there while 
the NNMC stated that a thorough search of their system of 
records revealed no outpatient information/records for 
erectile dysfunction.  The Baltimore VAMC responded that 
there were no records pertaining to the veteran at the 
facility.  The veteran was advised to submit any copies of 
the records he may have which he did in July 2006.  There is 
no indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2006).  

Analysis

The veteran's erectile dysfunction is rated as noncompensably 
disabling under DC 7522.  The only rating under DC 7522 is 20 
percent and the criteria for that rating are deformity of the 
penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 
7522 (2006).  

In this case, while it is undisputed that the veteran suffers 
from loss of erectile power, there is no evidence of 
deformity of the penis so as to warrant the 20 percent 
evaluation.  VA examination in April 2002 and December 2003 
revealed normal male genitalia.  Therefore, a compensable 
evaluation is not warranted under DC 7522.

For this reason and bases, the Board concludes that at no 
time since service connection was granted has the veteran's 
erectile dysfunction met the criteria for a higher 
(compensable) rating.  So his rating cannot get "staged."  
See Fenderson, 12 Vet. App. at 125-26.  Moreover, since the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


